

WAIVER AND AMENDMENT TO REGISTRATION RIGHTS AGREEMENT
 
This Waiver and Amendment to the Registration Rights Agreement (“Amendment”) is
dated as of June 27, 2007, by and among ProElite, Inc., a New Jersey corporation
(the “Company”), on the one hand, and the purchasers signatory hereto (each such
purchaser, a “Purchaser” and collectively, the “Purchasers”) and Hunter World
Markets, Inc. (“Hunter”), on the other hand.
 
RECITALS
 
A.    Holders and the Company have entered into that certain Registration Rights
Agreement dated as of October 3, 2006 (the “Registration Rights Agreement”)
pursuant to which the Company agreed to prepare and file with the Securities and
Exchange Commission (the “Commission”) a Registration Statement covering the
resale of the Registrable Securities on such Filing Date for an offering to be
made on a continuous basis pursuant to Rule 415 (the “Registration Statement”).
 
B.    The Registration Statement filed by the Company on January 12, 2007 and
declared effective by the Securities and Exchange Commission on May 14, 2007,
did not include the shares of common stock issuable upon exercise of the
Warrants, Bridge Warrants and the Placement Agent Warrants.
 
C.    The Company plans to offer a minimum of 3,571,428 units ($25 million) and
up to 8,571,428 units ($60 million) in a private placement offering, each unit
consisting of one share of common stock and one-half of a five-year warrant to
purchase one share of common stock at a per share exercise price of $7.00 per
share (the “2007 Offering”).
 
D.    The Company will file a registration statement on Form S-1 or such other
form as may be appropriate in connection with the 2007 Offering, which shall
also cover the remaining Registrable Securities (the “2007 Registration
Statement”).
 
E.    The Company, Purchasers and Hunter desire to waive all and any liquidated
damage payments owed to the Purchasers and Hunter under Section 2 of the
Registration Rights Agreement.
 
Capitalized terms used and not otherwise defined shall have the meanings given
such terms in the Registration Rights Agreement.
 
AGREEMENTS
 
NOW, THEREFORE, in consideration of their respective promises contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged by the parties, the Company, Purchasers and Hunter
hereby agree as follows:
 
1.    The Company shall register the remaining Registrable Securities within 45
days of the closing of the 2007 Offering.
 
2.    The Company shall include the remaining Registrable Securities in the 2007
Registration Statement.
 
3.    The Purchasers and Hunter hereby waive and release the Company from any
damages or losses suffered or liquidated damages arising from any failure by the
Company to file a Registration Statement or have the Registration Statement
declared effective.


4.     Except as amended herein, the Agreement shall remain in full force and
effect.


(Signature Pages Follow)
 
 
 

--------------------------------------------------------------------------------

 
    IN WITNESS WHEREOF, the Parties have accepted and agreed to this Amendment
of the Agreement, and have executed this Amendment as of the day and year first
above written.
 
 
ProElite, Inc.
 
By:     /s/ Douglas DeLuca                                             
Name:      Douglas DeLuc                                              
Its:    Chief Executive Officer                                
Hunter World Markets, Inc.
 
By:  /s/ Todd M. Ficeto                                         
Name:  Todd M. Ficeto                                          
Its:        President                                                    
 
 
Absolute Activist Value Fund
 
By:     /s/ Florian Homm                                                  
Name:      Florian Homm                                                  
Its:    Chief Investment Officer                               
 
 
Absolute Large Cap Fund
 
By:     /s/ Florian Homm                                         
Name:      Florian Homm                                         
Its:    Chief Investment Officer                      
 
 
European Catalyst Fund
 
By:     /s/ Florian Homm                                                  
Name:      Florian Homm                                                  
Its:    Chief Investment Officer                               
 
 
Absolute Octane Fund
 
By:     /s/ Florian Homm                                          
Name:      Florian Homm                                          
Its:    Chief Investment Officer                       
 
 
Absolute East West Fund
 
By:     /s/ Florian Homm                                                  
Name:      Florian Homm                                                  
Its:    Chief Investment Officer                              
 
 
Absolute Return Europe Fund
 
By:     /s/ Florian Homm                                         
Name:      Florian Homm                                         
Its:    Chief Investment Officer                       





 
 

--------------------------------------------------------------------------------

 